Appeal by plaintiff from judgment dismissing complaint upon the merits as to the defendant, town of Stillwater, granted at the trial upon the pleadings and the plaintiff’s opening. The complaint and opening showed that plaintiff was receiving relief froni the defendant town and then obtained employment on a work relief project conducted by the Temporary Emergency Relief Administration set up by the county. A truck owned and operated by the town carried him to and from work and while riding in this truck he was injured. Counsel in the opening stated that plaintiff was not employed by the town and that the injuries did not arise out of and in the course of the employment. Plaintiff had filed am. election to sue the town as a third party. The trial court held that plaintiff’s exclusive remedy was under section 16-a of the Temporary Emergency Relief Administration Law, being chapter 798 of the Laws of 1931, as amended by chapter 303 of the Laws of 1934. Judgment reversed on the law and new trial granted, with costs to the appellant against the respondent, town of Stillwater, to abide the event. Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur.